DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2021-006875, filed on 01/20/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 08/11/2021 appears to be acceptable.

Drawings
The drawings filed 08/11/2021 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first conductive member being electrically connected with the second electrode or being electrically connectable with the second electrode”. The limitation ‘being electrically connectable with the second electrode’ indicates the feature of electrically connecting the first conductive member and second electrode, present in the claimed device, but it doesn’t say if the connection is actually made or not. The Examiner notes that MPEP 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. It appears that the claim language “being electrically connectable with the second electrode” does not limit a claim to a particular structure (connected or disconnected). Appropriate correction would clarify the metes and bounds of the claim.
Claim 4 also has similar issue.
Claims 2-20 will also be rejected as they depend on rejected independent claim 1.
For examination purpose, the limitation “being electrically connectable with the second electrode” will be considered as cancelled.
Claim 10 recites the limitation "the first length" and “the first width”. There are insufficient antecedent basis for these limitations in the claim. For examination purpose, claim 10 will be considered as below:
10. The device according to claim 9, wherein the first length is greater than 1 times and not more than 16 times the first width.

Claim 12 recites the limitation "the second length" and “the second width”. There is insufficient antecedent basis for these limitations in the claim. For examination purpose, claim 12 will be considered as below:
12. The device according to claim 

Claim 14 describes an unbounded range, i.e., not less than 125 nm. The specification does not reasonably provide full enablement for an open-ended distance of not less than 125 nm, i.e., no upper limit, for a distance claim range of 125 nm to infinitesimally large. In a recent decision by the Federal Circuit, MagSil Corp. v. Hitachi Global Storage Tech., Inc., No. 11 -1221 (Fed. Cir. Aug. 14, 2012), the Court affirmed the trial court’s determination that the asserted claims were invalid as a matter of law for lack of enablement. The Court found that the open-ended range recited in the independent claim was not enabled because the disclosure provided support for only a small portion of the claimed open-ended range, citing to the dual function of enablement for both ensuring there is adequate disclosure to support a claimed invention and preventing claims broader than the disclosed invention. Patent practitioners reciting open-ended ranges should consider taking one or more steps to better ensure validity of their claims, including reciting the structure that enables the recited range in the claim, adding dependent claims that close the open-ended range, and providing examples in the specification that support a wide spectrum of values, and in particular values that fall within the high end of the open-ended range. See MPEP 2173.05(c)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. (US 20050167742 A1). 

Regarding independent claim 1, Challa et al. teach “A semiconductor device (fig. 3B; ¶¶ 0108-0116), comprising:
a first electrode (see annotation);
a second electrode (S, see annotation), a direction from the first electrode toward the second electrode being along a first direction;
a third electrode (310);
a first conductive member (see annotation), the first conductive member being electrically connected with the second electrode (¶ 0015, see the explanation below) 
a semiconductor member, the semiconductor member including a first semiconductor region of a first conductivity type (N), a second semiconductor region of a second conductivity type (P), and a third semiconductor region of the first conductivity type (N) (see annotation),
 the first semiconductor region including a first partial region, a second partial region, a third partial region, and a fourth partial region, 
a direction from the first partial region toward the first conductive member being along the first direction, 
a direction from the second partial region toward the third electrode (310) being along the first direction, 
the third partial region being between the first partial region and the second partial region in a second direction crossing the first direction, 
the second semiconductor region being between the third partial region and the third semiconductor region in the first direction, the fourth partial region being between the third partial region and the second semiconductor region in the first direction, a direction from the first conductive member toward at least a portion of the fourth partial region being along the second direction;
a second conductive member, at least a portion of the second semiconductor region being between the second conductive member and the third electrode (310) in the second direction, the second conductive member being electrically insulated from the second and third electrodes (‘independently biased’, ¶ 0116); and
a first insulating member (see annotation), the first insulating member including a first insulating region, a second insulating region, and a third insulating region, at least a portion of the first insulating region being between the third electrode and the semiconductor member, at least a portion of the second insulating region being between the first conductive member and the semiconductor member, at least a portion of the third insulating region being between the second conductive member and the semiconductor member”.
Regarding the limitation, “a first conductive member, the first conductive member being electrically connected with the second electrode”, Challa et al. teach in fig. 3B, ¶ 0116, ‘multiple stacked poly electrodes 313 that can be independently biased’. Thus, the poly electrodes in the non-gate trench 301, are isolated from each other. Challa et al. further teach in fig. 3A, ¶ 0115, “Shield electrodes 311a and 311b can be independently biased at optimal potential. In one embodiment, one of shield electrodes 311a or 311b may be biased at the same potential as the source terminal.” Applying the same teaching to fig. 3B, one of the poly electrodes 313, can be biased to the same potential as the source terminal. Challa et al. further teach in fig. 2A, ¶ 0112, “metal layer 216 electrically connects conductive material 224 inside trenches 220 with the n+ source regions 212 and p+ heavy body regions 218”. Thus, one way to bias the poly electrode to source is to connect the poly electrode (224) with the source regions/electrode (S). Applying this teaching to fig. 3B, one of the poly electrodes 313 can be connected to second electrode. 
    PNG
    media_image1.png
    618
    925
    media_image1.png
    Greyscale

Regarding claim 2, Challa et al. further teach, “The device according to claim 1, wherein the second conductive member is electrically insulated from the first electrode” (see annotation).

Regarding claim 3, Challa et al. further teach, “The device according to claim 1, wherein
the at least a portion of the first insulating region contacts the second semiconductor region and the third electrode (310),
the at least a portion of the second insulating region contacts the first conductive member and the fourth partial region, and
the at least a portion of the third insulating region contacts the second conductive member and the second semiconductor region (see annotated fig. 3B)”.

Regarding claim 13, “The device according to claim 1, wherein a first distance along the first direction between the first conductive member and the second conductive member is not less than 0.6 times and not more than 2.4 times a distance along the second direction between the first conductive member and the fourth partial region”, Challa et al. teach wherein a first distance along the first direction between the first conductive member and the second conductive member is different than a distance along the second direction between the first conductive member and the fourth partial region. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 14, “The device according to claim 1, wherein a first distance along the first direction between the first conductive member and the second conductive member is not less than 125 nm”, Challa et al. teach wherein there is a first distance along the first direction between the first conductive member and the second conductive member. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 15, Challa et al. further teach, “The device according to claim 1, wherein a portion of the third semiconductor region is between a portion of the first conductive member and a portion of the third electrode (310) in the second direction (see annotation)”.

Regarding claim 16, Challa et al. further teach, “The device according to claim 1, wherein a position in the first direction of a boundary between the fourth partial region and the second semiconductor region is between a position in the first direction of the first conductive member and a position in the first direction of the second conductive member (see annotation)”.

Regarding claim 17, Challa et al. further teach, “The device according to claim 1, wherein
the third electrode includes a third electrode end portion and a third electrode other-end portion,
the third electrode end portion is between the second partial region and the third electrode other-end portion in the first direction, and
a position in the first direction of a boundary between the fourth partial region and the second semiconductor region is between a position in the first direction of the third electrode end portion and a position in the first direction of the third electrode other-end portion (see annotation)”.

Regarding claim 18, Challa et al. further teach, “The device according to claim 1, wherein
the third electrode includes a third electrode end portion and a third electrode other-end portion,
the third electrode end portion is between the second partial region and the third electrode other-end portion in the first direction, and
a position in the first direction of a boundary between the second semiconductor region and the third semiconductor region is between a position in the first direction of the third electrode end portion and a position in the first direction of the third electrode other-end portion (see annotation)”.

Regarding claim 19, Challa et al. further teach, “19. The device according to claim 1, wherein
the second conductive member includes a second conductive member end portion and a second conductive member other-end portion,
the second conductive member end portion is between the first conductive member and the second conductive member other-end portion in the first direction, and
a position in the first direction of a boundary between the second semiconductor region and the third semiconductor region is between a position in the first direction of the second conductive member end portion and a position in the first direction of the second conductive member other-end portion (see annotation)”.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. applied to claim 1 as above and further in view of Kawahara et al. (US 20160329423 A1).

Regarding claim 4, Challa et al. teach all the limitations described in claim 1.
Challa et al. further teach, “The device according to claim 1, further comprising:
a third conductive member (any of bottom two poly electrodes 313 in trench 301),
the third conductive member being between the first partial region and the first conductive member in the first direction (see annotation),
……. 
the third conductive member (313) being electrically insulated from the second and third electrodes (S and 310),
the first insulating member including a fourth insulating region,
at least a portion of the fourth insulating region being between the third conductive member and the semiconductor member”.
But Challa et al. are silent upon the provision of wherein the third conductive member being electrically connected with the second conductive member. 
However, Kawahara et al. teach a similar transistor, wherein the third conductive member (722, fig. 7) being electrically connected with the second conductive member (762).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Challa et al. and Kawahara et al. to connect the second and third conductive members according to the teachings of Kawahara et al. with a motivation to exploit the advantages independent bias and combined field plate in the same device. See Kawahara et al., ¶ 0072. 

Regarding claim 5, Challa et al. and Kawahara et al. further teach, “The device according to claim 4, wherein the third conductive member (722, fig. 7 of Kawahara et al.) has a third length along the first direction, and a third width along the second direction, and the third length is greater than the third width”.

Regarding claim 6, “The device according to claim 4, wherein the third length is greater than 16 times and not more than 16 times the third width.”, Kawahara et al. teach the third length is greater than the third width (fig. 7). While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 7, “The device according to claim 4, wherein a second distance along the first direction between the third conductive member and the first conductive member is not less than 0.5 times and not more than 2 times a distance along the second direction between the third conductive member and the fourth partial region”, Challa et al. teach wherein a second distance along the first direction between the third conductive member and the first conductive member is different than a distance along the second direction between the third conductive member and the fourth partial region. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 8, “The device according to claim 4, wherein a second distance along the first direction between the third conductive member and the first conductive member is not less than 125 nm”, Challa et al. teach wherein there is a first distance along the first direction between the first conductive member and the second conductive member. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. as applied to claim 1 as above and further in view of Kocon et al. (US 20160163804 A1).

Regarding claim 9, Challa et al. teach all the limitations described in claim 1.
But Challa et al. are silent upon the provision of wherein “The device according to claim 1, wherein the first conductive member has a first length along the first direction, and a first width along the second direction, and the first length is greater than the first width”.
However, Kocon et al. teach a similar device, wherein the first conductive member (1730, fig. 28B) has a first length along the first direction, and a first width along the second direction, and the first length is greater than the first width.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Challa et al. and Kocon et al. to form a shield electrode of claimed dimension according to the teachings of Kocon et al. with a motivation to to reduce the size of the device. See Kocon et al., ¶¶ 0007-0008. 

Regarding claim 10, “The device according to claim 
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 11, Challa et al. and Kocon et al. further teach, “The device according to claim 1, wherein the second conductive member (1710, fig. 28B of Kocon et al.) has a second length along the first direction, and a second width along the second direction, and the second length is greater than the second width”.

Regarding claim 12, “The device according to claim 
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. 

Regarding independent claim 1, Challa et al. teach “A semiconductor device (fig. 3B; ¶¶ 0108-0116), comprising:
a first electrode (see annotation);
a second electrode (S, see annotation), a direction from the first electrode toward the second electrode being along a first direction;
a third electrode (310);
a first conductive member (see annotation), the first conductive member being electrically connected with the second electrode (¶ 0015, see the explanation below) 
a semiconductor member, the semiconductor member including a first semiconductor region of a first conductivity type (N), a second semiconductor region of a second conductivity type (P), and a third semiconductor region of the first conductivity type (N) (see annotation),
 the first semiconductor region including a first partial region, a second partial region, a third partial region, and a fourth partial region, 
a direction from the first partial region toward the first conductive member being along the first direction, 
a direction from the second partial region toward the third electrode (310) being along the first direction, 
the third partial region being between the first partial region and the second partial region in a second direction crossing the first direction, 
the second semiconductor region being between the third partial region and the third semiconductor region in the first direction, the fourth partial region being between the third partial region and the second semiconductor region in the first direction, a direction from the first conductive member toward at least a portion of the fourth partial region being along the second direction;


    PNG
    media_image2.png
    618
    925
    media_image2.png
    Greyscale

a second conductive member, at least a portion of the second semiconductor region being between the second conductive member and the third electrode (310) in the second direction, the second conductive member being electrically insulated from the second and third electrodes (‘independently biased’, ¶ 0116); and
a first insulating member (see annotation), the first insulating member including a first insulating region, a second insulating region, and a third insulating region, at least a portion of the first insulating region being between the third electrode and the semiconductor member, at least a portion of the second insulating region being between the first conductive member and the semiconductor member, at least a portion of the third insulating region being between the second conductive member and the semiconductor member”.
Regarding the limitation, “a first conductive member, the first conductive member being electrically connected with the second electrode”, Challa et al. teach in fig. 3B, ¶ 0116, ‘multiple stacked poly electrodes 313 that can be independently biased’. Thus, the poly electrodes in the non-gate trench 301, are isolated from each other. Challa et al. further teach in fig. 3A, ¶ 0115, “Shield electrodes 311a and 311b can be independently biased at optimal potential. In one embodiment, one of shield electrodes 311a or 311b may be biased at the same potential as the source terminal.” Applying the same teaching to fig. 3B, one of the poly electrodes 313, can be biased to the same potential as the source terminal. Challa et al. further teach in fig. 2A, ¶ 0112, “metal layer 216 electrically connects conductive material 224 inside trenches 220 with the n+ source regions 212 and p+ heavy body regions 218”. Thus, one way to bias the poly electrode to source is to connect the poly electrode (224) with the source regions/electrode (S). Applying this teaching to fig. 3B, one of the poly electrodes 313 can be connected to second electrode. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. as applied to claim 1 as above and further in view of YAMANOBE et al. (US 20190259873 A1).

Regarding claim 20, Challa et al. teach all the limitations described in claim 1.
But Challa et al. are silent upon the provision of wherein “The device according to claim 1, wherein the second electrode includes a first electrode region, and at least a portion of the first electrode region is between the second semiconductor region and a portion of the second conductive member in the second direction”.
However, YAMANOBE et al. teach a similar device, wherein the second electrode (211, fig. 1) includes a first electrode region (205), and at least a portion of the first electrode region (205) is between the second semiconductor region (203) and a portion of the second conductive member (208) in the second direction”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Challa et al. and YAMANOBE et al. to include an elongated portion of the source electrode into the P-base region according to the teachings of YAMANOBE et al. with a general motivation of biasing the base region.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817